Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6 December 2021.  These drawings are acceptable and overcome the objections to the drawings.
Allowable Subject Matter
Claims 1-8 are allowable. 
The declaration under 37 CFR 1.132 filed 6 December 2021 is sufficient to overcome the 35 USC 103 rejection. The declaration under 37 CFR 1.130 filed 6 December 2021 is sufficient to overcome the 35 USC 102(a)(1)rejection.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a quantum dot having the formula Zn0.5-xCdxS0.5-ySey, where 0<x<0.2 and 0.005<y<0.2 and Zn, Cd, S and Se are all non-uniformly distributed in the quantum dot. There is no teaching or suggestion in the cited art of record of the disclosed process for producing the claimed quantum dot where the anions are injected into a mixture of a Zn source and a Cd source in a two-step process where a S source is injected into the Zn and Cd mixture first and then a mixture of a Se source and a different S source is injected into the mixture. The art all teaches a one-step process where a mixture of a Se source and a S source is injected into the Zn and Cd mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment corrects the clear typographical errors in lines 13 and 18 on page 9.
The application has been amended as follows: 
Replace the paragraphs of lines 9-18 on page 9 with the following:

Sulfur powders were dissolved in TOP, followed by stirring at 60oC for 1 hours in an inert atmosphere, and then cooled at room temperature (about 25oC), so as to form the first S-based precursor, i.e., trioctylphosphine sulfide (TOPS).
Sulfur powders were dissolved in TBP, followed by stirring at 60oC for 1 hours in an inert atmosphere, and then cooled at room temperature (about 25oC), so as to form the first S-based precursor, i.e., tributylphosphine sulfide (TBPS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/15/21